                                                         Case 2:19-cv-01394-GMN-VCF Document 54 Filed 11/19/19 Page 1 of 2



                                                     1   FELICIA GALATI, ESQ.
                                                         Nevada Bar No. 7341
                                                     2   OLSON, CANNON, GORMLEY
                                                         ANGULO & STOBERSKI
                                                     3
                                                         9950 West Cheyenne Avenue
                                                     4   Las Vegas, NV 89129
                                                         fgalati@ocgas.com
                                                     5   Telephone: 702-384-4012
                                                         Facsimile: 702-383-0701
                                                     6
                                                         Attorneys for Defendants CLARK COUNTY,
                                                     7   GLORIA MALDONADO, AUDRA GUITIERREZ/GUERRO,
                                                         YOLANDA KING and TIM BURCH
                                                     8
                                                                                   UNITED STATES DISTRICT COURT
                                                     9
                                                                                        DISTRICT OF NEVADA
                                                    10
                                                         ROBERT ANSARA, as Special Administrator of
                                                    11   the estate of D.B., born December 18, 2015 and
                                                         died August 15, 2017 and GABRIELLE               CASE NO. 2:19-cv-01394-GMN-VCF
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                    12   BRANON-CHESLEY, individually, as the Natural
                                                         Mother of D.B., David Banks, individually and as
                        Telecopier (702) 383-0701




                                                    13   the Natural Father of D.B.,                      STIPULATION AND ORDER
             9950 West Cheyenne Avenue
              A Professional Corporation

               Las Vegas, Nevada 89129




                                                    14                                       Plaintiffs,
                    Law Offices of




                                                                                 v.
                                                    15
                                                         GLORIA MALDONADO, individually; AUDRA
     (702) 384-4012




                                                    16   GUITERREZ/GUERRO, individually;
                                                         RICHARD WHITLEY, Director of the Nevada
                                                    17   Department of Health and Human Services,
                                                         individually; ROSS ARMSTRONG,
                                                    18   Administrator of Nevada Division of Child and
                                                         Family Services, individually; YOLANDA
                                                    19   KING, Clark County Manager, individually; TIM
                                                         BURCH, Director of Clark County Department of
                                                    20   Family Services, individually; DIAMOND
                                                         FORD, individually; CRAIG DICKENS;
                                                    21
                                                         individually; DOE individuals I-XX, ROE
                                                    22
                                                         CLARK COUNTY DEPARTMENT OF
                                                         FAMILY SERVICES EMPLOYEES I-XX,
                                                    23   individually and in their official capacities;
                                                         CLARK COUNTY DEPARTMENT OF
                                                    24   FAMILY SERVICES; COUNTY OF CLARK, a
                                                         political subdivision of the State of Nevada;
                                                    25   TROPICANA DE, LLC, d/b/a SIEGAL SUITES
                                                         OF TROPICANA, a Foreign Limited Liability
                                                    26   Corporation; AND DOE SECURITY
                                                         COMPANY and ZOE CORPORATIONS XXI-
                                                    27   XXX,
                                                                                                Defendants.
                                                    28



                                                                                                           1
                                                         Case 2:19-cv-01394-GMN-VCF Document 54 Filed 11/19/19 Page 2 of 2



                                                     1          IT IS HEREBY STIPULATION by and between the parties hereto, through their

                                                     2   respective counsel of record, that the deadline for Defendants CLARK COUNTY, GLORIA
                                                     3
                                                         MALDONADO, AUDRA GUITIERREZ/GUERRO, YOLANDA KING and TIM BURCH
                                                     4
                                                         (herein after “County Defendants”) to file their Reply to Plaintiffs’ Opposition to Defendants
                                                     5
                                                         Clark County, Gloria Maldonado, Audra Guitierrez/Guerro, Yolanda King and Tim Burch’s
                                                     6

                                                     7   Separate Motion to Dismiss Plaintiffs’ First Amended Complaint (ECF Doc. 53) be extended

                                                     8   from November 21, 2019 to November 27, 2019.
                                                     9
                                                                This stipulation is submitted in good faith and not for the purpose of undue delay.
                                                    10

                                                    11
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                         DATED this 19th day of November, 2019.          DATED this 19th day of November, 2019.
                                                    12
                        Telecopier (702) 383-0701




                                                    13    /s/ Samantha Martin, Esq.                       /s/ Felicia Galati, Esq.
             9950 West Cheyenne Avenue




                                                          ________________________________                ________________________________
              A Professional Corporation

               Las Vegas, Nevada 89129




                                                    14    Samantha A. Martin, Esq.                        Felicia Galati, Esq.
                    Law Offices of




                                                          Nevada Bar No. 12998                            Nevada Bar No. 7341
                                                    15
                                                          RICHARD HARRIS LAW FIRM                         Olson, Cannon, Gormley, Angulo & Stoberski
     (702) 384-4012




                                                    16    801 South Fourth Street                         9950 W. Cheyenne Ave.
                                                          Las Vegas, Nevada 89101                         Las Vegas, Nevada 89129
                                                    17    Attorneys for Plaintiff                         Attorneys for Defendants CLARK COUNTY,
                                                                                                          GLORIA MALDONADO, AUDRA
                                                    18
                                                                                                          GUITIERREZ/GUERRO,
                                                    19                                                    YOLANDA KING and TIM BURCH

                                                    20

                                                    21
                                                                IT IS SO ORDERED.
                                                    22
                                                                            19
                                                                Dated this _____ day of November, 2019.
                                                    23

                                                    24

                                                    25                                                _____________________________
                                                    26
                                                                                                      Gloria M. Navarro, District Judge
                                                                                                      UNITED STATES DISTRICT COURT
                                                    27

                                                    28



                                                                                                         2
